Citation Nr: 0708847	
Decision Date: 03/26/07    Archive Date: 04/09/07

DOCKET NO.  02-06 837A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left hip 
disability, claimed as secondary to the service-connected 
left knee disability.  

2.  Entitlement to service connection for a right shoulder 
disability, claimed as secondary to the service-connected 
left knee disability.  

3.  Entitlement to a total disability rating based on 
individual unemployability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1970 to 
August 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions, dated in April 2002 
and March 2003 from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Pittsburgh, Pennsylvania.  


In December 2002 the veteran withdrew his request for a 
hearing before a Veterans Law Judge.  There are no 
outstanding hearing requests.

The veteran's claims were remanded by the Board for further 
development in September 2003.  The development has been 
completed and the veteran's claims are now ready for review 
by the Board.


FINDINGS OF FACT

1.  The veteran does not currently have a disability of the 
left hip.

2.  The veteran's right shoulder disability was not incurred 
in service and is not due to or aggravated by the veteran's 
service-connected left knee disability.

3.  The veteran's service-connected disabilities do not 
preclude him from obtaining or maintaining any form of 
substantially gainful employment.


CONCLUSIONS OF LAW

1.  The veteran's claimed right shoulder and left hip 
disabilities were not incurred in, or aggravated by, active 
service, nor may they be presumed to have been so incurred, 
and they are not proximately due to, or the result of, 
service-connected left knee disability.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2006).

2.  The requirements for a total rating based on individual 
unemployability due to service-connected disabilities have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2006). 

The VA is required to assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VA is required to notify a claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, the VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, the VA will attempt to 
obtain on behalf of the claimant.  In addition, the VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In addition, the Board notes that the Court has held that the 
plain language of 38 U.S.C.A. § 5103(a) requires that notice 
to a claimant be provided "at the time" of, or 
"immediately after," the VA's receipt of a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).

More recently, the Court found that in cases for service 
connection, the VA must notify the claimant that, should 
service connection be awarded, a disability rating and an 
effective date for the award of benefits will be assigned.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In this case 
an October 2006 letter informed the veteran of the type of 
evidence necessary to establish disability ratings and 
effective dates - in compliance with Dingess.  

The Board notes that December 2001, February 2003, and May 
2004 letters specifically informed the veteran of the type of 
evidence needed to support his claims, who was responsible 
for obtaining relevant evidence, where to send the evidence, 
and what he should do if he had questions or needed 
assistance.  He was, in essence, told to submit all pertinent 
evidence he had in his possession pertaining to the claims.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

With respect to VA's duty to assist the appellant, the RO has 
obtained the veteran's service medical records and VA medical 
records.  The veteran has been provided VA examinations.  The 
RO attempted to obtain the veteran's Social Security 
Administration (SSA) records but SSA informed VA that the 
records were unavailable as they had been destroyed.  The 
veteran was informed of the response from SSA.  The veteran 
has been accorded ample opportunity to present evidence and 
argument in support of the appeal.  There is no indication 
that there exists any additional evidence which has a bearing 
on the veteran's claims which has not been obtained.

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claims decided below after 
providing the required notice and that any procedural errors 
in the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Accordingly, the Board will address the merits of the claims.



Service Connection Claims

Legal Criteria:

Service connection is granted for disability resulting from 
an injury incurred or a disease contracted in the line of 
duty, or for aggravation of a preexisting injury or disease 
in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

An essential requirement for granting service connection is 
medical evidence of current disability.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability").  See 38 U.S.C. § 1110.  In the absence of proof 
of present disability, there can be no valid claim.  

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a).  

Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  38 C.F.R. § 3.310(b).  While 38 C.F.R. § 3.310(b) 
as stated here was added to the regulation effective October 
10, 2006, it does not change the existing law, it merely puts 
into the regulation the existing case law.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (Service connection is 
permitted for aggravation of a non-service-connected 
disability caused by a service-connected disability).

Left Hip:

The veteran maintains that he has a left hip disability that 
was caused by his service-connected left knee disability.  

The veteran's service medical records do not show that the 
veteran had any complaints or treatment relating to the left 
hip.

Post service VA medical records, including numerous VA 
orthopedic examination reports dated from October 1974 to 
September 2006 do not reveal any complaints or findings 
related to the left hip.  The first post service reference to 
the left hip was made in July 2001, when VA X-rays of the 
veteran's left hip were noted to be normal.  In October 2002 
the VA obtained X-rays of the veteran's hips due to 
complaints of hip pain.  The X-rays revealed no significant 
abnormalities.

The Board notes that only hip pain is noted, the record 
contains no diagnosis of a left hip disability.  Pain, alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  See Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999).  In this case, 
not only is there no medical evidence of a left hip 
disability secondary to a left knee disability, but there has 
also been no diagnosis of any current chronic left hip 
disability.  As the veteran is not diagnosed with a current 
disability by competent medical evidence, service connection 
is not warranted.  See Brammer, supra.

While the veteran asserts that he has a left hip disability 
caused by his service-connected left knee disability, as a 
layman he simply does not have the medical expertise and 
training necessary to either diagnose a chronic disability or 
to causally relate his putative current symptoms to a 
service-connected disability.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

Since the preponderance of the evidence is against the 
veteran's claim, service connection for a left hip disability 
must be denied.

Right Shoulder:

The veteran claims that he should be awarded service 
connection for a right shoulder disability as secondary to 
his service-connected left knee disability.  In a September 
2001 statement the veteran reported that two years earlier 
his service-connected left knee disability caused him to fall 
down the steps.  He asserted that he developed a right 
shoulder disability due to that fall.

The veteran's service medical records do not show that the 
veteran had any complaints or treatment relating to the right 
shoulder.

Post service VA medical records do not reveal any complaints 
or findings related to the right shoulder until December 
1985.  A December 1985 VA outpatient report notes that the 
veteran reported a car accident in 1981 and that he reported 
being hit by a truck in February 1982.  Examination of the 
right shoulder revealed no swelling.  The December 1985 X-
rays revealed sclerotic changes of the right shoulder.

VA X-rays of the right shoulder in July 2001 revealed mild 
acromioclavicular degenerative disease.

In this case the veteran has a current right shoulder 
disability that he maintains is related to his service-
connected left knee disability.  However, as a layperson he 
is not competent to render a medical opinion.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).  The medical 
evidence does not support the veteran's claim that he 
developed a right shoulder disability due to injuries 
resulting from falling caused by his service-connected left 
knee disability.  On the contrary, the record reveals that 
the veteran already had a right shoulder disability in 
December 1985 many years before the claimed falling accident.  
Additionally, the VA medical records from the time frame of 
the alleged falling accident do not contain any report of a 
fall, or complaints of right shoulder pain.

As noted above, the veteran does not claim, and the evidence 
does not show, that the veteran developed a right shoulder 
disability during service or within a year of discharge from 
service.

To establish entitlement to service connection on a secondary 
basis, there must be competent medical evidence of record 
establishing that a current disability is proximately due to 
or the result of a service-connected disability.  See Lanthan 
v. Brown, 7 Vet. App. 359, 365 (1995).  However, as noted 
above, there is no medical evidence connecting the veteran's 
right shoulder disability to his service-connected left knee 
disability or to any injuries caused by the service-connected 
disabilities.  There is also no medical evidence indicating 
that there is any aggravation of his right shoulder 
disability by the veteran's left knee disability.  

Accordingly, the preponderance of the evidence is against the 
veteran's claim that he has right shoulder disability as a 
result of service or as secondary to his service-connected 
left knee disability, and service connection for a right 
shoulder disability is not warranted.

TDIU

History:

In September 2001, the veteran submitted his claim for a 
total rating based on individual unemployability due to 
service-connected disabilities.  The veteran reported that he 
had a college degree in mechanical engineering and that he 
had worked as a laborer, as a manufacturing supervisor, and 
as a computer aided design (CAD) operator.     

The veteran has a 30 percent rating in effect for instability 
of the left knee, a 20 percent rating for degenerative 
arthritis of the right knee, a 10 percent rating for 
degenerative arthritis of the right ankle, and a 10 percent 
rating for degenerative arthritis of the left ankle.  The 
combined rating for the service-connected disabilities, 
including taking into account bilateral factors, is 60 
percent.

Analysis:

A total disability rating may be granted, even though the 
schedular rating is less than total, if a veteran is unable 
to pursue a substantially gainful occupation due to two or 
more service-connected disabilities provided that there is 
one disability rated at 40 percent or more, with additional 
disability to bring the combined service-connected disability 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16.  As the combined rating for the veteran's service-
connected disabilities is only 60 percent he does not meet 
the schedular criteria for a total rating under the 
provisions of 38 C.F.R. § 4.16(a).

Notwithstanding, it is the policy of the VA that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disability shall be 
rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, if a 
veteran fails to meet the rating enunciated in 38 C.F.R. § 
4.16(a), as here, an extraschedular rating is for 
consideration where the veteran is unemployable due to 
service-connected disability.  38 C.F.R. § 4.16(b).  
Therefore, the Board must evaluate whether there are 
circumstances in the veteran's case, apart from any non-
service-connected condition and advancing age, which would 
justify a total rating based upon individual unemployability, 
due solely to the veteran's service-connected disabilities.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

After carefully reviewing the evidence of record, the Board 
concludes that the veteran's service-connected disabilities, 
when considered in association with his educational 
attainment and occupational background, do not render him 
unable to secure or follow a substantially gainful 
occupation.  In this regard, the Board notes that there is no 
medical evidence indicating that the veteran is unemployable 
solely due to his service-connected disabilities.  
Furthermore, in September 2006 a VA physician specifically 
examined the veteran with regards to employability, and 
opined that the veteran was not unemployable due to his 
service-connected disabilities.  He noted that the veteran, 
while unable to maintain employment as a manual laborer, 
should be able to secure and maintain a sedentary job despite 
his bilateral knee and ankle conditions.  The VA examiner 
further stated that he knew of several people with arthritis 
and tendonitis as severe as the veteran's who held gainful 
employment in sedentary positions.  The Board further notes 
that the veteran has the appropriate education, a college 
degree in mechanical engineering, for obtaining and 
maintaining sedentary employment. 

Consequently, the Board finds the record does not demonstrate 
that the veteran's service-connected disabilities are of such 
severity as to preclude his participation in all forms of 
substantially gainful employment.  Accordingly, a total 
disability rating based upon individual unemployability due 
to service-connected disabilities under the provisions of 38 
C.F.R. § 4.16(b) is not warranted.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for TDIU and his 
claim must be denied.


ORDER

Entitlement to service connection for a left hip disability, 
including as secondary to the service-connected left knee 
disability is denied.

Entitlement to service connection for a right shoulder 
disability, including as secondary to the service-connected 
left knee disability, is denied.  

Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities is denied.



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


